Citation Nr: 1334410	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from September 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file. 

In June 2008, the Board remanded this matter for further development.  After such development was completed and this matter was returned to the Board, the Veteran's claim was denied by way of an August 2009 Board decision.  Subsequently, the appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending in the Court, in July 2010, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand (JMR), requesting that the Court vacate the Board's August 2009 decision and remand the claim.  A July 2010 Order of the Court granted the parties' joint motion, vacating the Board's August 2009 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.  In November 2010 and March 2013, the Board remanded the claim for compliance with the Court's remand which directed compliance with the directives specified by the JMR. 

The Board notes that the Veteran was previously represented by a private attorney.  However, on several occasions in 2012, the Veteran submitted appropriate documentation to appoint Disabled American Veterans as his representative.  This change has been reflected on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a hiatal hernia with GERD that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a hiatal hernia with GERD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that the claim for service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, notice consistent with Dingess was provided in May 2006 and the claim was thereafter readjudicated.  

VA has obtained the Veteran's service treatment and records, VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of his claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the September 2008 and March 2011 VA medical opinions have been found to be inadequate.  However, a new opinion was obtained in May 2013.  The Board finds the May 2013 opinion is adequate.  Overall, it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  The most recent VA examination reports contain specific rationale for its conclusions, based on these considerations.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Factual Background

The Veteran's service treatment records indicate that the he was diagnosed with gastroenteritis in April 1957.  The Veteran was noted to have abdominal pains and was unable to keep food in his stomach.  In February 1968, the Veteran reported vague epigastric discomfort.  He said he had a slight burning discomfort on epigastric pressure.  An upper gastrointestinal (UGI ) series was obtained and revealed no ulcer or hiatal hernia.  The study was reported to be normal.  The examiner diagnosed the Veteran with gastritis.  In March 1968 he was assessed with esophagitis.  The Veteran was diagnosed with acute esophageal spasm in March 1975.  The Veteran denied frequent indigestion and stomach trouble on reports of medical history forms dated in August 1955, August 1959, May 1965, May 1966, and October 1974. 

Treatment reports from Tripler Army Medical Center show an UGI series obtained in July 1981 revealed a small hiatal hernia.  The Veteran also underwent an UGI series in July 1983 which revealed evidence of secondary esophageal peristaltic waves, a sliding hiatal hernia with gastroesophageal reflux, and a spastic duodenal bulb. 

A letter from a physician at Tripler Army Medical Center dated in May 1984 states that the Veteran had a long history of recurrent abdominal distress dating back to the 1960s confirmed by the Veteran's medical records.  He said the Veteran continued to have recurrent abdominal distress since then and radiographic studies in 1981 and 1983 revealed a hiatal hernia. 

Private treatment reports from Queens Medical Center dated in July 1983 revealed gastroesophageal reflux. 

At a hearing held in August 1984 the Veteran's representative indicated that the Veteran believed that he had a hiatal hernia with GERD in service but was not diagnosed with the condition until 1981.  The Veteran testified that he had symptoms of the hernia in service including epigastric pain and regurgitation of his food.  He said he was told to use Rolaids and watch his diet.

A letter from M. Fischer, M.D., of White-Wilson Medical Center dated in November 2004.  Dr. Fischer indicated that the Veteran had a hiatal hernia and GERD and was in need of a proton pump inhibitor. 

Private treatment reports from Fort Walton Beach Medical Center dated from July 2006 to August 2006 show the Veteran underwent an esophagogastroduodenoscopy in August 2006 which revealed possible esophageal motility disorder, mild Schatzki ring, grade I reflux esophagitis, a small sliding type hiatal hernia, and nonspecific nonerosive gastritis. 

A letter from B. Ward, M.D, dated in August 2006 states that the Veteran had a long-standing history of GERD and a more recent history of intermittent dysphagia primarily for solids, low retrosternal chest discomfort and an approximately three year history of hoarseness. 

Private treatment reports from White-Wilson Medical Center dated from August 2006 to February 2007 reveal a diagnosis of GERD in August 2006.  The Veteran underwent an esophagram in October 2006 which revealed a small hiatal hernia associated with mild GERD without reflux esophagitis. 

Associated with the claims file are three lay statements from the Veteran's fellow servicemen.  The statements indicate that the Veteran suffered food poisoning in 1965 and was taking medication for diarrhea, vomiting, and abdominal cramps while in service. 

At a Travel Board hearing in June 2007 the Veteran testified that his symptoms in service were manifestations of his hiatal hernia and GERD.  He said he brings up acid and has to use medication and a special pillow so that his head is elevated while he sleeps.  He testified that prior to his diagnosis of a hiatal hernia in 1981 the doctors diagnosed him with epigastric esophagitis.  The Veteran said that a VA doctor told him that his symptoms in the 1980s were consistent with GERD but that the doctor would not put his opinion in writing.  He indicated that he used Mylanta for his symptoms as early as the late 1960s.  He said he had done research and that the term GERD did not come into existence until the late 1970s/early 1980s. 

The Veteran was afforded a VA examination in September 2008.  The examiner extensively reviewed the claims file and the Veteran's medical history.  The Veteran underwent an UGI  series which revealed occasional moderate narrowing in the cervical esophagus consistent with cricopharyngeus muscle impression, a small amount of spontaneous gastroesophageal reflux in the supine position and a small sliding hiatal hernia.  The examiner diagnosed the Veteran with a mild hiatal hernia and mild GERD with mild Schatzki's ring status-post dilation.  The examiner indicated that acute gastroenteritis is an acute condition marked by nausea, vomiting, and/or diarrhea and was unrelated to a hiatal hernia or GERD.  The examiner noted that the Veteran had acute gastroenteritis in April 1957 which resolved with[out] residuals.  He said the Veteran had no reported symptoms over the next decade. In February and March 1968 the Veteran's symptoms were epigastric pain which was a vague symptom and it was not reasonably indicative of a hiatal hernia or GERD. Testing was normal at that time.  She said the Veteran did not have suspicious symptoms for GERD which would have included heartburn, odynophagia, or dysphagia.  Testing showed no reflux or hiatal hernia. She said the Veteran first had symptoms suspicious for a hiatal hernia and GERD in 1981 and hoarseness in 2003.  The examiner indicated that gastroenteritis, gastritis or pain every decade or two was consistent with natural exposure and does not indicate a chronic condition.  She said both a hiatal hernia and reflux increase with age and abdominal girth.  She opined that the Veteran's hiatal hernia and reflux were less likely than not caused by or related to military service or treatment during military service. 

An addendum VA medical opinion was obtained in March 2011.  In the addendum, the examiner opined that it is less likely than not that nay hiatal hernia or GERD disorder, and any other gastric disorder identified on the examination, is related to service.  Citing a psychology book she further stated that "[r]esearch has 'repeatedly shown that memory is spectacularly unreliable and malleable.  We routinely add or subtract people, details, setting and actions to and from our memories.  We conflate, invent and edit.  'Veterans 'enjoy no immunity form this tendency.'"  She made no comment addressing specifically the Veteran's lay statements. 

A new VA medical opinion was obtained in March 2013.  After a consideration of the claim file, the Veteran's history, and his lay assertions of continuity of symptomatology, the examiner noted a diagnosis of a small sliding hiatal hernia with GERD.  He opined that the disability was not caused by mild gastroenteritis episodes in April 1957; esophagitis episode in Feb 1968 or gastritis March 1968- medical literature does not support this nexus/ etiology, therefore it has no face value.  The condition is most likely secondary to his age, increased BMI and dietary indiscretions (low fiber consumption) as supported by medical literature and as documented on dietary note from January 2012.  As per lay statements and the Veteran's statements, continuous symptomatology is contradicted by documented records.  Chronologic medical record documentation, of symptoms and illness, is the most accurate indicator of the past.

Legal Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran argues that his he has a hiatal hernia with GERD related to his military service.  He indicated that he believed that his symptoms in service were never diagnosed properly.  After a careful review of the evidence of record, the Board finds that the evidence does not support a finding of service connection.  

The Board acknowledges that the Veteran's service treatment document treatment for gastroenteritis, epigastric discomfort, esophagitis, and acute esophageal spasm.  However, the most probative medical opinion of record, that of the March 2013 VA examiner, indicates that the disability was not caused by the mild gastroenteritis episodes in April 1957; and/or the esophagitis episode in Feb 1968 or gastritis March 1968.  The examiner specifically explained that medical literature does not support such a nexus/ etiology.  He further opined that, instead, the hiatal hernia is most likely secondary to his age, increased BMI and dietary indiscretions (low fiber consumption) as supported by medical literature and as documented on dietary note from January 2012.  In considering the Veteran's lay statements, the examiner opined that the Veteran's allegations of continuity of symptomatology were not supported by the record.  The Veteran has not submitted any competent medical evidence contradicting these findings.  Additionally, none of the medical evidence of record relates his hiatal hernia with GERD to his period of military service. 

As previously noted, the September 2008 and March 2011 VA medical opinions were previously found to be inadequate by the Board.  Accordingly, the Board places little probative weight on those opinions.  

The Board has considered the letter from a physician at Tripler Army Medical Center dated in May 1984.  As noted, the physician indicated that the Veteran had a long history of recurrent abdominal distress dating back to the 1960s confirmed by the Veteran's medical records.  He further observed that the Veteran continued to have recurrent abdominal distress since then and radiographic studies in 1981 and 1983 revealed a hiatal hernia.  However, it is unclear the extent to which the physician is actually offering an opinion that the hiatal hernia observed in 1981 is actually related to the abdominal distress reported since 1960, or whether he is merely transcribing the history reported by the Veteran.  Given the overall text and wording of this statement, the Board believes that the former is much more likely.  Therefore, as the mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality, the Board does not find this statement to be probative with regard to the issue on appeal.  See LeShore v. Brown, 8 Vet. App. 406 (1996). 

The Board has also considered the Veteran's contentions that he has a hiatal hernia with GERD related to his active duty service, as well as the lay statements offered by friends who observed his complaints and symptoms.  The Veteran and his fellow servicemen can attest to factual matters of which they had first-hand knowledge, to include symptoms the Veteran experienced before and after service.  See Jandreau, supra.  Thus, to the extent that they have described the Veteran experiencing abdominal distress and other symptoms since service, these reports are entitled to some probative weight. 

Nevertheless, regarding the Veteran's allegations of continuity of symptomatology since service, the Board finds the allegations not to be credible.  In this regard, the Board acknowledges the Veteran's claims of continued stomach problems since service and the use of the over the counter medications for the same.  However, the record reflects that the Veteran denied frequent indigestion and stomach trouble on reports of medical history forms dated in August 1955, August 1959, May 1965, May 1966, and October 1974.  This evidence is more than just an absence of medical evidence, it is an affirmative denial by the Veteran of the now claimed symptomatology.  The Board finds the contemporaneous reports by the Veteran to be more credible than his current allegations of continuity of symptomatology.

Regarding the Veteran's belief that his symptoms in service were associated with his current diagnosis of hiatal hernia with GERD the Board notes that, a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder.  See Layno, supra.  Therefore, the Board finds that the conclusion of the VA examiner, who thoroughly reviewed the Veteran's treatment records and conducted a thorough interview and examination, is the most probative evidence of record as to the relationship between the Veteran's hiatal hernia with GERD and his military service.  As noted, the VA examiner considered the Veteran's reported history, but nevertheless concluded that the Veteran's hiatal hernia and reflux were not caused by or related to military service. 

In short, as the greater weight of competent and probative evidence is against finding that the Veteran's hiatal hernia with GERD is related to military service, the Board concludes that the Veteran's claim must be denied. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a hiatal hernia with GERD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a hiatal hernia with GERD is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


